Citation Nr: 1107759	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for residuals of a right 
foot and ankle injury.  

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fractures at T-12, L-1, L-2, and L-3.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1969.  
In addition, he had service in the United States Naval Reserve 
from September 1971 to January 1975, inclusive of periods of 
active duty for training from March 25, 1973, to April 7, 1973, 
and from March 18, 1974, to March 29, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in November 2005 by the 
VARO in Los Angeles, California, granting service connection for 
residual of compression fractures at T-12, L-1, L-2, and L-3 and 
assigning a 10 percent schedular evaluation therefore, effective 
from March 2005.  In addition, service connection was denied for 
multiple sclerosis and for residuals of a right foot and ankle 
injury.  

Pursuant to his request, the Veteran was scheduled to appear at a 
hearing before the Board, sitting at the RO, in January 2010.  
Prior to its occurrence, however, the Veteran cancelled his 
request for a Board hearing in writing.  No other request for a 
hearing remains pending in this case.  

The appeal is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


REMAND

Allegations are advanced by the Veteran that his multiple 
sclerosis originated in service or within the seven-year 
presumptive period following his discharge from service in May 
1969.  Information provided by the Veteran's former spouse, in 
her statement received by VA in July 2005, is to the effect that, 
during her marriage to the Veteran from February 1968 to 
September 1987, she observed him to suffer episodes involving 
tingling and numbness of the extremities, blurred vision, and 
foot dragging.  She further recalled that his treating physician, 
Dr. Brown, had referred him to a neurologist, Dr. Estridge, at 
St. Bernadine's Medical Group, and that diagnostic studies 
undertaken by Dr. Estridge revealed a skeletal abnormality 
consistent with multiple sclerosis.  Further examination and 
testing followed at the Huntington Clinic in Pasadena, 
California, and by a Dr. Miller, a neurologist, at Loma Linda 
University and affiliated with the J. L. Pettis VA Hospital.  Use 
of prednisone was also initiated.  These events were noted by the 
former spouse to occur prior to April 1975.  

Medical records developed to date do not include much of the 
aforementioned treatment records, although it is noted that the 
Veteran's treating physician in earlier years, Dr. Brown, has 
reported that he ceased to practice medicine in 1992 and that his 
medical records were destroyed.  Dr. Brown nevertheless was 
certain, as indicated in his July 2005 statement, that he was 
unaware of any diagnosis of multiple sclerosis of the Veteran 
when treating him during the 1970s.  Various other medical 
records detail a history of multiple sclerosis dating to the 
1970s or 1980s.  Treatment records from a private treating 
neurologist, Dr. Klein, denote a confirmed diagnosis of multiple 
sclerosis in May 1991, but an extended history prior thereto 
involving various symptoms, as well as examination and testing, 
during which the possibility of multiple sclerosis was raised.  
Evaluation and treatment by D. Miller, M.D, at Loma Linda 
University and at the Loma Linda VA hospital were referenced by 
Dr. Klein.  

In view of the forgoing, further retrieval of pertinent medical 
records is needed to more clearly ascertain the onset date of the 
Veteran's multiple sclerosis.  In addition, a VA examination and 
opinion from a medical professional, as requested by the Veteran, 
is deemed advisable, also for the purpose of determining with 
more certainty the date of onset of his multiple sclerosis.  Such 
is also necessary to determine whether the Veteran's head trauma 
in an inservice motor vehicle accident in September 1966 was in 
any way a causative factor in the subsequent development of his 
multiple sclerosis.  

Regarding the claim for service connection for residuals of a 
right foot and ankle injury, the Board notes that service 
treatment records indicate that the Veteran sustained a right 
foot or ankle injury in July 1968 and there is lay testimony, 
dated in July 2005, from an individual who served on active duty 
with the Veteran, who recalled that the Veteran had suffered a 
foot or ankle injury in service when a tractor rolled over his 
right foot.  On the other hand, medical evidence developed 
postservice denote right foot or ankle injuries occurring in 
February 1994 (fall from locomotive) and February 1995 (fall 
after loosing his balance) which required medical assistance.  
Inasmuch as the Veteran cites current disabling symptoms of his 
right foot and ankle, and in light of the fact that a VA medical 
examination has not been afforded to date to ascertain the 
relationship, if any, between the inservice injury and current 
disablement, remand to obtain a VA medical examination is found 
to be in order.  

With respect to the Veteran's claim for an initial rating in 
excess of 10 percent for residuals of compression fractures of 
spinal vertebrae, the Veteran alleges that he is in constant pain 
and that he relies on pain-killers to mask, not eliminate, his 
pain.  He acknowledges that the manifestations of his disability 
may not warrant more than a 10 percent schedular evaluation, but 
he specifically requests extraschedular consideration on the 
basis that his back pain is not adequately accounted for in the 
assigned 10 percent rating.  Review of the record does not 
indicate that the claim for extraschedular consideration has been 
adequately developed or adjudicated to this point and remand is 
required to effectuate such consideration.  Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  
Also, the extent to which there is pain or functional loss caused 
by weakness, fatigability, incoordination, pain on movement, or 
repetitive motion, and any further reduction in limitation of 
motion, was not sufficiently explored during the most recent VA 
examination in 2008.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further examination to 
determine current impairment is judged to be necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  Pursuant to 38 U.S.C.A. § 5103(a) (West 
2002 and Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2010), notify the Veteran of 
the information and evidence still needed 
to substantiate his claim for an initial 
schedular and extraschedular evaluation in 
excess of 10 percent for his compression 
fractures of T-12, L-1, L-2, and L-3, as 
well as his claims for service connection 
for multiple sclerosis and residuals of an 
injury of the right foot and ankle.  He 
should also be reminded that VA will assist 
him in obtaining pertinent medical or other 
data to substantiate his claims in the 
event that he provides an authorization for 
the release of any such data.  

Notice to the Veteran should also include 
an explanation as to the information or 
evidence needed to establish an 
extraschedular disability rating.  38 
C.F.R. § 3.321(b) (2010).  He should also 
be notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to an inability to obtain work, 
job loss, or poor job performance stemming 
from his service-connected compression 
fractures of vertebral bodies; sick leave 
or temporary disability benefits utilized 
and the reasons therefor; and statements 
from any current or former employer, 
coworkers, health care providers, family, 
and friends who have observed the effects 
of the disability on his ability to 
function successfully in a  work 
environment.

Depending upon the Veteran's response, any 
and all assistance due him must then be 
provided by VA.

2.  Contact the Veteran in writing and 
request that he identify with specificity 
all VA and non-VA health care providers or 
facilities who have treated him since 
service for his multiple sclerosis, and 
right foot and ankle injury.  Examples of 
such include the VA Hospital in Loma Linda, 
California; Doctor Estridge at St. 
Bernadine's Medical Group; Huntington 
Clinic in Pasadena, California; and Doctor 
Miller, a neurologist, at Loma Linda 
University.  The requested identification 
of examination or treatment providers 
should include the name and address of each 
provider, the disorder treated, and the 
approximate dates of pertinent examination 
and/or treatment, with as much specificity 
as possible, in addition to signed 
authorizations to obtain pertinent records 
from each such provider.  The Veteran 
should also be invited to submit any 
additional evidence in his possession that 
may be relevant to his claims.

Thereafter, obtain pertinent examination 
and/or treatment records from all treatment 
providers identified by the Veteran, 
including but not limited to records of VA 
treatment at its facility in Loma Linda, 
California, during postservice years.  Once 
obtained such records should be made a part 
of the claims folder.

3.  Afford the Veteran a VA orthopedic 
examination in order to evaluate the nature 
and etiology of an inservice injury 
involving the right foot and ankle and to 
ascertain the current severity of service-
connected residuals of compression 
fractures of T-12, L-1, L-2, and L-3.  The 
claims folder should be made available to 
and reviewed by the VA examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should also entail the taking of a complete 
medical history, as well as the conduct of 
a physical examination and all diagnostic 
studies deemed warranted by the examiner.  
Detailed range of motion studies of the 
right foot and ankle should be accomplished 
and the presence or absence of pain, pain 
on movement, flare-ups, weakness, 
fatigability, incoordination, repetitive 
motion, and lack of endurance, and the 
extent to which range of motion is further 
limited thereby, must be fully addressed.  
All applicable diagnoses should then be set 
forth.

As well, the VA examiner is asked to offer 
an opinion as to the following:

Is it at least as likely as not that any 
current disablement of the Veteran's right 
foot or ankle is the result of his military 
service or any incident thereof, including 
a July 1968 injury when a tractor or 
transporter rolled over his right foot and 
ankle?  Whether any arthritic involvement 
is shown within the one-year period of 
service discharge in May 1969, and the 
role, if any, played by postservice 
injuries to the affected areas in 1994 and 
1995, should also be fully addressed.  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

4.  Afford the Veteran a VA examination by 
a neurological specialist in order to 
assess the nature and etiology of his 
multiple sclerosis, including its probable 
onset date.  The claims folder should be 
made available to and reviewed by the VA 
examiner for use in the study of this case 
and the prepared report of such evaluation 
should indicate whether the claims folder 
was made available and reviewed.  Such 
examination should also entail the taking 
of a complete medical history, as well as 
the conduct of a physical examination and 
all diagnostic studies deemed warranted by 
the examiner.  All applicable diagnoses 
should then be set forth.

As well, the VA examiner is asked to offer 
an opinion as to the following:

Is it at least as likely as not that the 
Veteran's multiple sclerosis originated 
during his period active duty from November 
1965 to May 1969, or within the seven-year 
period immediately following his service 
discharge in May 1969?  What, if any, 
impact any head or neck trauma in an 
inservice motor vehicle accident of 
September 1966 may have had should be fully 
specified.  

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

5.  Lastly, readjudicate the Veteran's 
claims for service connection for multiple 
sclerosis and residuals of a right foot and 
ankle injury and his claim for an initial 
schedular or extraschedular rating in 
excess of 10 percent for residuals of 
compression fractures at T-12, L-1, L-2, 
and L-3.  Should submission of the matter 
of the extraschedular entitlement to the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
under 38 C.F.R. § 3.321(b) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail.  If any 
benefit sought on appeal continues to be 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


